Exhibit 10.4
 

 
THIRD AMENDMENT TO BUSINESS LOAN
AGREEMENT


This THIRD AMENDMENT TO BUSINESS LOAN AGREEMENT (“Third Amendment”) is dated as
of March 31, 2010 (“Third Amendment Effective Date”), by and between CEDAR
RAPIDS BANK & TRUST COMPANY (the “Lender”) and MACC Private Equities, Inc.,
f/k/a MorAmerica Capital Corporation (the “Borrower”).


RECITALS:


WHEREAS, the Borrower and the Lender are parties to (i) that certain Business
Loan Agreement dated as of August 30, 2007 as amended by an Omnibus Amendment,
Consent and Waiver dated April 29, 2008, and a Second Amendment to Business Loan
Agreement and Security Agreements dated as of August 14, 2009 (collectively the
“Loan Agreement”);and (ii) the Commercial Security Agreement, dated as of August
30, 2007 as amended by an Omnibus Amendment, Consent and Waiver dated April 29,
2008 and a Second Amendment to Business Loan Agreement and Security Agreements
dated as of August 14, 2009 (the Commercial Security Agreement”); and (iii) the
Commercial Pledge and Security Agreement dated as of August 30, 2007 as amended
by an Omnibus Amendment, Consent and Waiver dated April 29, 2008 and a Second
Amendment to Business Loan Agreement and Security Agreements dated as of August
14, 2009 (the “Commercial Pledge and Security Agreement” and together with the
Loan Agreement, the Commercial Security Agreement, and the Related Documents
collectively, the “Operative Documents”);


WHEREAS, Borrower and the Lender desire to extend the due date of the
Indebtedness and add certain covenants to the Loan Agreement.


WHEREAS Borrower and Lender desire to amend certain provisions under the Loan
Agreement, to accomplish the foregoing.


AMENDMENTS


NOW, THEREFORE, for good and valuable consideration, the parties hereto agree as
follows:


SECTION 1.                      DEFINITIONS.  All terms contained in this Third
Amendment and not otherwise defined shall have the meanings assigned to them in
the Loan Agreement.  After the Third Amendment Effective Date, all references in
the Loan Agreement, as amended, to "this Agreement", "herein", "hereunder" and
words of similar import shall be deemed to be references to the Loan Agreement
as amended hereby.  References in the Operative Documents to the Loan Agreement
shall be deemed to refer to the Loan Agreement as so amended.


SECTION 2.                      AMENDMENTS TO THE LOAN AGREEMENT.  The Bank and
Borrower hereby agree, effective upon the Third Amendment Effective Date, that
the Loan Agreement shall be amended as follows:


2.0           The DEFINITIONS Section of the Loan Agreement is amended by
inserting in the appropriate alphabetical order, the following definition:


Liquidity.  The word “Liquidity” means the sum of Seventy Five Percent (75%) of
the current value of all publicly traded stocks and other short-term, publicly
traded liquid securities held in the name of the Borrower plus all of Borrower’s
cash, cash deposits and cash equivalents.

 

--------------------------------------------------------------------------------

 

Rights Offering.  The words “Rights Offering” mean the Borrower’s issuance of
transferable rights to its stockholders of record to subscribe for  up to an
aggregate of 821,541 additional shares of common stock of the Borrower, which
rights will be registered with the Securities and Exchange Commission pursuant
to a Registration Statement on Form N-2A to be filed with the Securities and
Exchange Commission.


.
Third Amendment Effective Date. The words “Third Amendment Effective Date” mean
the effective date of the Third Amendment as set forth therein.”




2.1           The Section Entitled “Affirmative Covenants” is amended by adding
the following paragraphs:


Minimum Liquidity:  Maintain minimum Liquidity in the amount of $500,000 at all
times.  Liquidity shall be measured on the last day of each fiscal quarter and
reported on a quarterly basis  in a covenant compliance certificate supplied by
Borrower to Lender at the same time as Borrower delivers its interim financial
statements pursuant to the Loan Agreement.


Rights Offering:  Complete its Rights Offering and receive all subscription
proceeds from the exercise of rights by its stockholders by August 1, 2010.


Deposit of Rights Offering Proceeds.  Deposit a minimum of $150,000 of proceeds
of the Rights Offering in Borrowers primary deposit account with Lender.


SECTION 3                      EFFECT OF AMENDMENT.  Any terms of the Loan
Agreement or any documents which have not been expressly modified or amended by
this Third Amendment are hereby ratified and confirmed and shall remain in full
force and effect between the parties.


SECTION 4.                                COUNTERPARTS.  This Third Amendment
may be executed in any number of separate counterparts, each of which when so
executed and delivered shall be an original, but all of which taken together
shall constitute one (1) instrument.  Any of the parties hereto may execute this
Third Amendment by signing any such counterpart.


SECTION 5.                      CONSTRUCTION.  This Third Amendment shall be
governed by and construed in accordance with the law of the State of
Iowa.  Section and paragraph headings contained herein are for the convenience
of reference only, and shall not be construed as to affect the interpretation or
construction of any substantive provision of this Third Amendment


SECTION 6.                      Borrower hereby acknowledges receipt of a copy
of this Agreement.


IMPORTANT:  READ BEFORE SIGNING.  THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE.  NO OTHER TERMS
OR ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY
ENFORCED.  YOU MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN
AGREEMENT.  THIS NOTICE ALSO APPLIES TO ANY OTHER LOAN AGREEMENTS NOW IN EFFECT
BETWEEN YOU AND THIS LENDER.

 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as the
day and year first above written.
 
 
 


 

MACC PRIVATE EQUITIES,INC.       CEDAR RAPIDS BANK & TRUST f/k/a MorAmerica
Capital Corporation  COMPANY         By :/s/ Travis T. Prentice  By: /s/ John
Hall Travis T. Prentice its President & CEO  John Hall its Asst. Vice President
       

 
                                                                                                                                                               

 

By: /s/ Derek J. Gaertner   Derek J. Gaertner its CFO & COO          

 